Case 7:21-cv-00245-VB-PED Document 62 Filed 08/04/21 Page 1 of1

 

SS
&
ts
fort
a]
©

a“

RO

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

| DOCUMENT
| ELECTRONICALLY FILED

 

   
   

 
 

 

 

sees x DOC th:
SOLOMON ROSENBERG, Ela [eos
Plaintiff, ort}
Vv.
TRANS UNION, LLC; EXPERIAN ORDER OF DISMISSAL
INFORMATION SOLUTIONS, INC;
EQUIFAX INFORMATION SERVICES, LLC; 21 CV 245 (VB)
and TOYOTA MOTOR CREDIT
CORPORATION,
Defendants.
sm yp gy me ee ot tS OH =---X

The Court has been advised that all parties have reached a settlement in this case.
Accordingly, it is HEREBY ORDERED that this action is dismissed without costs, and without
prejudice to the right to restore the action, provided the application to restore the action is made
by no later than October 4, 2021 : To be clear, any application to restore the action must be filed
by October 4, 2021, and any application to restore the action filed thereafter may be denied
solely on the basis that it is untimely.

All other deadlines, conferences, or other scheduled court appearances are cancelled.

The Clerk is instructed to close the case.

Dated: August 4, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
